Kellogg, J. (concurring in result):
By section 5391 of the United States Revised Statutes, the Federal courts enforce upon territory ceded to the United States within a State the police laws of the State as to acts which under State laws are criminal and for which the United States statutes prescribe no punishment.
If Scheme had not obtained a certificate, he would have been punishable in the United States courts for selling liquor; with the certificate he was not punishable, as the act was in violation of no law of the State and the Federal government imposed no penalty for the sale. He undoubtedly obtained the certificate for this very protection, and it answered the purpose for which it was obtained. Therefore, he cannot urge that there was no consideration for the bond upon which it issued.
Judgment affirmed, with costs. .